Citation Nr: 0505650	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance or housebound status for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, her son, and her daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  He died in September 2001, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina in April and November of 2002.

During her May 2004 Board hearing, the appellant asserted 
that the veteran's 100 percent evaluation for chronic 
undifferentiated schizophrenic reaction with dementia should 
have been effectuated back to 1979 or 1980.  The question of 
an earlier effective date for this evaluation has not been 
addressed by the RO to date and is referred back for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

The veteran died in September 2001, and his death certificate 
lists metastatic prostate cancer dating back five years as 
the immediate cause of death.  Schizophrenia and 
atherosclerosis were listed as significant conditions 
contributing to death but not resulting in the underlying 
cause.  At the time of his death, service connection was in 
effect for chronic undifferentiated schizophrenic reaction 
with dementia, with a 100 percent evaluation assigned.

In a July 2002 statement, Al Harley, Jr., M.D., Ph.D., who 
had treated the veteran for his schizophrenia since 1966, 
noted that "undoubtedly his long years of Schizophrenia . . 
. and the very nature of the disease foreshortened his 
life."  Dr. Harley also stated that the life expectancy of a 
person with schizophrenia is 20 percent shorter than that of 
the general population.  Despite this statement, the RO has 
not yet obtained a VA medical opinion, based on a claims file 
review, as to whether the veteran's service-connected 
schizophrenia causally shared in producing death.  Such an 
opinion will therefore need to be obtained on remand.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

As to the SMC claim, the Board notes that, in the months 
leading up to his death, the veteran required a considerable 
degree of assistance in his regular activities.  A July 2001 
VA treatment record indicates that he could feed himself but 
was wheelchair-bound and dependent on "staff" for all other 
activities of daily living.  Records from September 2001, the 
month of his death, indicate treatment for left hemiparesis 
due to a stroke, coronary artery disease, prostate cancer, 
and schizophrenia.  Although he had a pending claim for SMC 
at the time of death, the veteran was never examined to 
determine whether the criteria for this benefit had been met.  
As such, a medical opinion is needed addressing whether his 
service-connected schizophrenia, in and of itself, rendered 
him in need of aid and attendance or housebound.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding her claims.  The letter must 
inform the appellant about the 
information and evidence that is 
necessary to substantiate the claims, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  

2.  Then, the veteran's claims file 
should be reviewed in its entirety by a 
VA psychiatrist.  In a typewritten 
report, the psychiatrist should provide 
opinions as to: (1) whether the veteran's 
service-connected schizophrenia 
substantially contributed to cause the 
veteran's death, as opposed to being 
merely casually connected to the 
underlying cause, and (2) whether his 
schizophrenia, in and of itself, rendered 
him in need of regular aid attendance or 
housebound at the time of death.  All 
opinions and conclusions expressed by the 
psychiatrist must be supported by a 
complete rationale.  

3.  Then, the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to special monthly 
compensation based on the need for aid 
and attendance or housebound status for 
accrued benefits purposes should be 
readjudicated.  If the determination of 
either claim remains unfavorable to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


